Title: To Thomas Jefferson from Albert Gallatin, [12 November 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
[12 Nov. 1801]
Will you look at Mr Ingersoll’s acct. & letters? It was objected to by this Departt. as being too high; but the point to which I request your attention is this. Does it not seem as if Mr Ingersol in concert with Mr Dallas dist. atty. acting under your positive instructions, had abandoned the senatorial prosecution against Duane under the sedition law, because you thought this unconstitutional? and had instituted it anew at common law, because you did not think this mode unconstitutional? What were the instructions to Dallas on that subject? How do you intend to introduce it to Congress? Is it necessary at present to take any notice of it either to Dallas or Ingersol? or must his account be passed without noticing that fact?
Mr Whipple’s letters deserve also consideration. If those people act so, & you will change the Supervisor, I may withdraw all our public monies from the New Hamps. Bank, & make the payments of interest & for the navy, out of the duties which will accumulate in hands of the collector & supervr.
The letter of T.C. is returned.
Respectfully Your obt. Servt
Albert Gallatin
